Title: From Thomas Jefferson to United States Senate, 30 November 1804
From: Jefferson, Thomas
To: United States Senate


                                          
                            To the Senate of the United States.
                            
                        Nov. 30. 1804.
                  

                  
                  During the last recess of the Senate I granted commissions for the offices and to the persons following, which commissions will expire at the end of the present session of the Senate. I therefore nominate the same persons to the same offices for reappointment, to wit
                   William C.C. Claiborne late Governor of the Missisipi territory to be Governor of the territory of Orleans.
                   John B. Prevost of N. York to be one of the judges of the Superior court for the territory of Orleans.
                   Dominic A. Hall of South Carolina to be judge of the District court for the Orleans district.
                   Francis Joseph Le Breton d’Orgenoy of Orleans Marshal for the district of Orleans.
                   William G. Garland of Orleans to be Naval officer for the port of New Orleans.
                   John Thibaut of Orleans Surveyor & Inspector for the port of Bayou St. John in N. Orleans.
                     I also nominate
                   James Brown of Kentucky to be one of the judges of the Superior court for the territory of Orleans
                   Tomson J. Skinner of Massachusets to be Marshal for the district of Massachusets from the 22d day of December ensuing
                   Benjamin Austin jnr. of Massachusets to be Commissioner of loans for Massachusets.
                  
                     Th: Jefferson 
                     
                  
               